Citation Nr: 0127395	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  97-26 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the spine.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to 
February 1961.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from rating actions of the San 
Diego, California, Regional Office of the Department of 
Veterans Affairs (VA).  The case was most recently certified 
to the Board by the Muskogee, Oklahoma, Regional Office (RO).  

In an October 2000 decision, the Board reopened a previously 
denied claim and granted service connection for a bilateral 
knee disability, denied the veteran's claim for service 
connection for osteoarthritis of the spine, and determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for bilateral pes 
planus.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
Court).  In a May 2001 Order, the Court vacated that part of 
the October 2000 Board decision that declined an application 
to reopen a claim of entitlement to service connection for 
pes planus and denied service connection for osteoarthritis 
of the spine, and remanded the case to the Board for further 
development.  (Copies of the Court's Order and accompanying 
motion of the Secretary have been placed in the claims file.)  

In September 2001, the Board wrote to the veteran and 
afforded him the opportunity to submit additional argument 
and evidence in support of his appeal.  The veteran 
subsequently responded by submitting additional material in 
support of his appeal.  His submissions have been associated 
with the claims file.  The matter is now before the Board for 
further appellate consideration.  

The veteran submitted a copy of a January 2001 rating 
decision wherein the RO effectuated the October 2000 Board 
decision with regard to the grant of service connection for 
the bilateral knee disability and assigned a 10 percent 
rating for osteochondritis, right knee, and 20 percent rating 
for osteochondritis, left knee; each effective from October 
4, 2000.  In a June 2001 statement, the veteran appears to 
disagree with the effective date of the awards and argues 
that he is entitled to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  He submitted a VA Form 21-8940 that was 
received at the Board in June 2001.  These issues are not 
before the Board, and they are referred to the RO for 
appropriate action.  

The Board notes that it is unclear whether in disputing the 
effective dates assigned for the grant of service connection 
for right and left knee disorders, the veteran is alleging 
clear and unmistakable error in the Board decisions of August 
1961 and April 1977 that denied service connection for 
bilateral knee disability.  The veteran is advised that 
motions of clear and unmistakable error in prior final Board 
decisions are covered by regulations set forth at 38 C.F.R. 
§§ 20.1400 to  20.1411 (2000) and that the RO is without 
jurisdiction to decide such motions, which should be filed 
with the Board and which must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision.  See 38 C.F.R. 
§ 20.1404 (setting forth the filing and pleading requirements 
for alleging clear and unmistakable error in a prior final 
Board decision).  


REMAND

In the May 2001 Order, the Court noted that the Secretary had 
filed a motion to remand due to the recent enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (VCAA).  The VCAA significantly adds to and 
amends the statutory law concerning VA's duties when 
processing claims for VA benefits.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000, the effective date of the VCAA.  Changes 
applicable to 38 C.F.R. § 3.156(a) pertaining to new and 
material evidence are effective only with respect to claims 
to reopen filed on or after August 29, 2001.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In an effort to assist the RO, the Board has reviewed 
the claims file and identified certain assistance that must 
be rendered to comply with the VCAA.  

Pursuant to the VCAA, VA is required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim under a law administered 
by VA.  In addition, an application is incomplete if VA is 
put on notice of the likely existence of competent medical 
evidence that would, if true, be relevant to, indeed, 
necessary for, a full and fair adjudication of an appellant's 
claim.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  This 
analysis applies equally to applications to reopen previously 
denied claims for service connection.  See Graves v. Brown, 8 
Vet. App. 522, 525 (1996).  

In September 2001, the veteran submitted a copy of a recent 
determination made by the Social Security Administration that 
found him disabled for purposes of receiving benefits from 
that agency.  It is unclear precisely what disabilities 
warranted the award of those benefits, and pertinent records 
in support of that decision have not been associated with the 
claims file.  As part of its obligation to review a thorough 
and complete record, VA often must obtain evidence from the 
Social Security Administration, including any decision by the 
administrative law judge, and give that evidence appropriate 
consideration and weight.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) (finding Social Security Administration 
records relevant to a determination of a claim of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities).  It 
is unclear from the record whether the medical evidence 
before the Social Security Administration contains competent 
evidence relating any current osteoarthritis of the spine or 
pes planus to service.  

The Board is also of the opinion that a VA examination that 
includes a complete review of the record would aid in 
equitably addressing the issue of entitlement to service 
connection for osteoarthritis of the spine.  

Finally, in a statement dated March 15, 2001, and received at 
the Board the following June, the veteran disagreed with the 
evaluations assigned for each service-connected knee 
disorder.  Under current Court precedent, it is necessary to 
include this matter in this remand in order to ensure that 
the veteran's procedural rights are protected.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
foot or back disorders since service.  
After securing any necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources.  If, after making reasonable 
efforts to obtain named records, the RO 
is unable to secure same, the RO must 
notify the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO, and as 
indicated above, the veteran must be 
informed if any records requested cannot 
be secured.  

3.  The RO should contact the veteran and 
advise him that in order to complete his 
application to reopen his claim of 
entitlement to service connection for 
bilateral pes planus, he needs to obtain 
and submit new and material evidence as 
defined in 38 C.F.R. § 3.156.  In this 
regard, the best evidence would be a 
letter from a treating physician stating 
that it is at least as likely as not that 
the veteran's pre-existing pes planus was 
aggravated by his military service.  The 
veteran should be given a reasonable 
opportunity to respond to the RO's 
communication and any additional evidence 
received should be associated with the 
claims file.  

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current 
osteoarthritis of the spine.  The 
examiner must review the claims file, 
including a copy of this REMAND, and 
perform all indicated tests and studies.  
Following the examination and study of 
the case, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed osteoarthritis of the spine is 
related to the veteran's service, any 
incident of service origin, or any 
service-connected disability.  A complete 
rationale for any opinion expressed 
should be provided.  

5.  Thereafter, the RO should again 
review the veteran's application to 
reopen his previously and finally denied 
claim of entitlement to service 
connection for bilateral pes planus.  If 
the claim is reopened, any indicated 
additional development, to include a VA 
examination of his feet, should be 
undertaken.  

6.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences of his failure to report for 
a VA examination without good cause may 
include denial of the claim.  See 38 
C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to his last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

7.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all of the foregoing 
development actions and all notification 
and development action required by the 
Veterans Claims Assistance Act have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action should be taken.  

8.  The RO should also furnish the 
veteran and his representative with a 
statement of the case and provide them 
with an opportunity to submit a 
substantive appeal on the issues of 
entitlement to higher initial ratings for 
the service-connected right knee disorder 
and the service-connected left knee 
disorder.  The veteran and his 
representative are reminded that to 
obtain appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected.  

9.  Thereafter, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  However, the 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



